Citation Nr: 0804393	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to November 
1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the claim.  


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 90 percent disability rating; 
no nonservice-connected disability is rated as totally 
disabling.

2.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

3.  The veteran is not confined to his home or its immediate 
premises.  


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or housebound status, are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  
Service connection is not, and has never been, in effect for 
any disability, but the veteran is receiving nonservice-
connected pension benefits.  See February 2005 and June 2005 
rating decisions.  The most recent rating decision of record, 
June 2005, reflects the following disabilities for pension 
purposes only: hiatal hernia with gastroesophageal reflux 
disease (GERD), duodenal ulcer and dyspepsia; status-post 
dupuytren palmar fasciectomy and release of right hand, 
status-post palmar fibromatosis (each 30 percent disabling); 
dupuytren contraction, left hand (20 percent); arterial 
hypertension; right knee degenerative joint disease (DJD) 
(each 10 percent disabling); exogenous obesity; and benign 
prostatic hypertrophy (BPH) (each noncompensable).  The total 
combined nonservice-connected pension rating is 90 percent.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002).  

A veteran receiving nonservice-connected pension, as the 
veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a) 
(2007).  

Housebound-rate SMP is warranted if the veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  38 
U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) and 
(2) (2007).  

"Permanently housebound" status is met when the veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A.  
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

The evidence of record does not establish that the veteran is 
in need of regular aid or attendance.  He is not confined to 
a nursing facility and there is no evidence to suggest that 
he was advised to stay at such a facility.  Rather, the 
veteran lives in a house with his wife and though he 
occasionally needs her help, he is able to leave home 
unassisted.  See SMP form received June 2004; February 2005 
VA compensation and pension (C&P) aid and attendance (A&A) 
examination report; VA records.  There is also evidence that 
the veteran is not helpless.  Though he required an attendant 
(his wife) to attend the February 2005 VA examination and 
showed some unsteadiness of gait due to back pain, the 
veteran is able to perform self-care on his own most of the 
time, with occasional help from his wife, and is able to do 
chores around the house with her on a typical day.  See also 
SMP form received June 2004 (able to walk, feed himself, and 
care for the needs of nature; does not need assistance in 
bathing and tending to other hygiene needs).  The veteran was 
also deemed competent to manage his own benefits.  In 
addition, there is no evidence to suggest that the veteran is 
blind or so nearly blind, though he does have several visual 
disorders and has undergone surgery due to cataracts.  See 
id.; see also February 2005 VA C&P A&A and eye examinations; 
VA records.  

Nor does the evidence establish a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a) 
(2007).  The veteran is not bedridden.  Furthermore, there is 
no evidence that he is unable to dress or undress himself, or 
to keep himself ordinarily clean and presentable.  The 
veteran also appeared well-nourished, and indicated that he 
is able to perform self-care on his own most of the time and 
care for the needs of nature.  See SMP form received June 
2004; February 2005 VA C&P A&A examination report.  

There is also no evidence of record to establish that the 
veteran is entitled to housebound benefits.  First, no 
nonservice-connected disability is rated as totally 
disabling.  Secondly, there is no indication that the veteran 
is permanently housebound as the evidence indicates that he 
is able to leave home.  See e.g., SMP form received June 
2004; February 2005 VA C&P A&A examination report; VA 
treatment records.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the February 2005 rating decision 
that is the subject of this appeal, the veteran was advised 
of his and VA's respective duties in obtaining evidence and 
he was also asked to send any evidence in his possession that 
pertains to his claims.  See June 2004 letter.  The Board 
acknowledges that this letter did not provide notice to the 
veteran of what evidence was necessary to substantiate a 
claim for SMP based upon the need of regular aid and 
attendance and/or housebound status.  The Board finds, 
however, that the veteran's statements in support of his 
claim, and the submission of the SMP form received in June 
2004, reveal that he had actual notice of the necessary 
evidence and has not been prejudiced by any technical notice 
deficiency in this regard.  See VA Forms 21-4138 dated May 
2004, June 2004 and April 2005.  In addition, the August 2005 
statement of the case provided the requisite notice.  
Accordingly, the duty to notify has been fulfilled.  

The Board acknowledges that the veteran was not provided 
notice as to the effective date of any grant of SMP.  There 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision, however, as the claim is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded an appropriate VA examination in connection 
with his claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  
For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Special monthly pension based upon the need of regular aid 
and attendance and/or housebound status is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


